Title: To Thomas Jefferson from James Monroe, 12 July 1797
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        New York July 12. 1797.
                    
                    I arrived here two days since and sit out in return the day after to morrow for Phila. where I shall probably be a fortnight before I proceed on home. Here I have had an interview with the friend of Mr. or Mrs. R. each of us having a friend present, and which furnished no result, the business being adjourned over to Phila. where we meet the day after my return there in company with the other gentlemen Muhg. and Venable. The details of this interview are reserved till I see you. You may have some idea of them however when you recollect the previous good disposition of some of the parties for each other. The issue is quite incertain as to the mode of adjusting what is personal in the business.
                    I think you should acknowledge your letter to Mezzai, stating that it was a private one and brought to publick view without your knowledge or design: that the man to whom it was addressed had lived long as your neighbour, and was now in Pisa whither it was addressed: that you do think that the principles of our revolution and of republican government have been substantially swerved from of late in many respects, have often express’d this sentiment, which as a free man you had a right to express, in your publick places and in the walks of private life &ca according to the letter. That you declined saying any thing about it till you got home to examine how correct the letter was. This brings the question before the publick and raises the spirits of the honest part of the community.
                    13. I dine to day by invitation with a numerous and respectable assemblage of honest men.
                    You will doubtless exam and decide on the above suggestion soon and give me the result. You are fortunate in having our friend Madison near you. One thing I suggest for you both is, that by not denying it you have all the odium of having written it, and yet without taking a bold attitude which is necessary to encourage friends.
                 